[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                   FOR THE ELEVENTH CIRCUIT       FILED
                                                                 U.S. COURT OF APPEALS
                      ------------------------------------------- ELEVENTH CIRCUIT
                                                                   FEBRUARY 22, 2006
                                   No. 04-16575
                                                                    THOMAS K. KAHN
                             Non-Argument Calendar
                                                                         CLERK
                      --------------------------------------------

                   D.C. Docket No. 04-00040-CV-TWT-1

RICHARD BAILEY,

                                                       Plaintiff-Appellant,

                                        versus

MONACO COACH CORPORATION,

                                                       Defendant-Appellee.


            ----------------------------------------------------------------
                 Appeal from the United States District Court
                     for the Northern District of Georgia
            ----------------------------------------------------------------

                                (February 22, 2006)

Before EDMONDSON, Chief Judge, ANDERSON and MARCUS, Circuit Judges.

PER CURIAM:
       Plaintiff-Appellant Richard Bailey appeals the grant of summary judgment

in favor or Defendant-Appellee Monaco Coach Corporation (“Monaco”) in

Bailey’s suit for breach of warranty under the Magnuson-Moss Warranty Act

(“MMWA”), 15 U.S.C. § 230l, et seq. No reversible error has been shown; we

affirm.

       Bailey purchased a motor home manufactured by Monaco which he claimed

was beset by many defects which remained unrepaired after Bailey afforded

Monaco sufficient opportunity to correct the defects. The district court

considered fully Bailey’s claims and concluded that Bailey -- who was represented

by trial counsel but proceeds pro se on appeal -- (i) presented no evidence that

Monaco failed to repair any defect that timely was brought to Monaco’s attention

and was within the terms of the express Limited Warranty; and (ii) because Bailey

was not in privity of contract with Monaco, a claim for breach of implied warranty

fails as a matter of Florida law.1



   1
     While the MMWA, (15 U.S.C. § 2301(7)), gives consumers a private right of action against
warrantors for breach of implied warranty, implied warranty claims under the MMWA arise out of
and are defined by state law. Id. Bailey purchased the motorhome from a dealer and not directly
from Monaco. No privity exists between Bailey and Monaco. Under Florida law, privity of contract
is an essential element of a claim for breach of implied warranty. See Mesa v. BMW of North
America, LLC, 904 So.2d 450, 458 (Fla.App. 2005) (“Under Florida law, a plaintiff cannot recover
economic losses for breach of implied warranty in the absence of privity;)” Baker v. Danek Medical,
35 F.Supp. 2d 875, 878 (N.D. Fla. 1998); Kramer v. Piper Aircraft Corp., 520 So.2d 37, 38 (Fla.
1988).

                                                2
      We see no error in the district court’s conclusions. About Bailey’s claims

that Monaco breached its limited written warranty, no genuine issue of material

fact exists because (i) a number of the alleged defects were excluded expressly by

the terms of Monaco’s limited warranty; (ii) Bailey admitted that certain claimed

defects were repaired; (iii) Monaco was not given reasonable notice of certain

defects; and (iv) Bailey failed to provide sufficient evidence to establish that

certain problems constituted defects. Absent sufficient evidence to raise a triable

issue that Monaco failed to repair a covered defect that was brought appropriately

to its attention, Bailey could show no breach of express warranty. About Bailey’s

claim that Monaco breached implied warranties, the absence of privity between

Bailey and Monaco is dispositive: Bailey’s claim of breach of implied warranty

fails as a matter of law.

      AFFIRMED.




                                          3